Exhibit 10.2

Execution Copy

UNITHOLDER AGREEMENT

UNITHOLDER AGREEMENT, dated as of January 12, 2012 (this “Agreement”), by and
among Heritage ETC, L.P., a Delaware limited partnership (“Heritage ETC”), any
other Person that becomes a unitholder under this Agreement pursuant to the
terms hereof (each of Heritage ETC and such other Person, a “Unitholder” and
collectively, the “Unitholders”), AmeriGas Partners, L.P., a Delaware limited
partnership (the “Company”), and, solely for purposes of Article III,
Section 4.09 and Article V hereof, Energy Transfer Partners, L.P., a Delaware
limited partnership (“ETP”), Energy Transfer Partners GP, L.P., a Delaware
limited partnership (“ETP GP”), and Energy Transfer Equity, L.P., a Delaware
limited partnership (“ETE” and, together with Heritage ETC, ETP and ETP GP, the
“ETP Parties”). Each party to this Agreement is sometimes referred to
individually in this Agreement as a “Party” and all of the parties to this
Agreement are sometimes collectively referred to in this Agreement as the
“Parties.”

WHEREAS, the Company, ETP, ETP GP and Heritage ETC have entered into that
certain Contribution and Redemption Agreement (the “Contribution Agreement”),
dated as of October 15, 2011, as amended, pursuant to which the Company has
agreed to acquire the Acquired Interests (as defined therein), for consideration
including the issuance by the Company of common units representing limited
partner interests of the Company (the “AmeriGas Common Units”). Capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
them in the Contribution Agreement;

WHEREAS, the Unitholders, in the aggregate, beneficially own 29,567,362 AmeriGas
Common Units and each Unitholder owns the number of units set forth opposite
such Person’s name on Schedule I hereto; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
Contribution Closing, and in connection with the Contribution Closing the
Company and the Unitholders wish to enter into this Agreement to set forth their
understanding as to the matters set forth herein including, among other things,
the holding, acquisition and transfer of AmeriGas Common Units by the
Unitholders.

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, the Company and the Unitholders hereby agree as
follows:

ARTICLE I

VOTING AND APPRAISAL RIGHTS

Section 1.01 Voting Agreement. To the extent a Unitholder has any voting rights,
it shall vote all of its AmeriGas Common Units with respect to all matters
concerning the Company which are submitted to a vote or consent by the holders
of AmeriGas Common Units in a manner consistent with the recommendation of the
Board of Directors of the General Partner of the Company.

Section 1.02 Irrevocable Proxy. Each of the Unitholders hereby agrees to
concurrently deliver to the General Partner of the Company a duly executed proxy
in the form



--------------------------------------------------------------------------------

attached hereto as Exhibit A (the “Proxy”), such Proxy to cover the issued and
outstanding AmeriGas Common Units held by such Unitholder that it is entitled to
vote at any meeting of the limited partners of the Company (including any
written consent in lieu of a meeting) prior to the Expiration Date. In the event
that any of the Unitholders is unable to provide any such Proxy in a timely
manner, such Unitholder hereby grants the General Partner of the Company an
irrevocable power of attorney to execute and deliver such Proxy for and on
behalf of such Unitholder, such power of attorney, which being coupled with an
interest, shall survive any transfer (including by operation of law),
bankruptcy, or any such other impediment of such Unitholder. Upon the execution
of this Agreement by each of the Unitholders, such Unitholder agrees not to
grant any subsequent proxies or powers of attorney with respect to the voting of
AmeriGas Common Units and any attempt to do so shall be void.

Section 1.03 Appraisal Rights. The Unitholders shall not exercise any appraisal
or dissenters’ rights they may otherwise have under applicable Law or otherwise
as a result of any Extraordinary Transaction (as defined below) that has been
approved by the General Partner of the Company.

ARTICLE II

TRANSFER RESTRICTIONS

Section 2.01 Holding Period. During the period beginning on the date of this
Agreement through the later to occur of (i) December 30, 2012 and (ii) the one
year anniversary of the Contribution Closing Date (the “Holding Period”), and
other than as provided in Sections 2.03 and 4.03(b), each of the Unitholders
shall not, directly or indirectly, sell, transfer, assign, pledge, hypothecate
or otherwise dispose of, or reduce its economic interest (including by way of
any swap, hedging or other derivative transaction) in ownership of (“Transfer”),
any AmeriGas Common Units. In addition, the term “Transfer” shall include any
sale of any security, option or contract to sell that would, directly or
indirectly, have the effect (or substantially the economic equivalent effect) on
the public market of selling short AmeriGas Common Units.

Section 2.02 Transfer Restrictions. Except as provided in Section 2.03, none of
the Unitholders shall Transfer AmeriGas Common Units in a single transaction or
a series of related transactions as a result of which any Person or group of
Persons would own at least 4.9% of the then outstanding AmeriGas Common Units
other than the transfer to an underwriter or group of underwriters in connection
with a registered offering of AmeriGas Common Units.

Section 2.03 Unrestricted Transfers. Notwithstanding the terms set forth in
Section 2.01 and Section 2.02, any Unitholder may at any time Transfer to any
other Person, provided (i) such Transfer is in full compliance with the
Agreement of Limited Partnership of the Company, as may be in effect at such
time, and (ii) prior to the consummation of such Transfer, the proposed
transferee of such AmeriGas Common Units shall have executed and delivered to
the Company a joinder to this Agreement, substantially in the form attached
hereto as Exhibit B, which shall provide that such proposed transferee shall be
a “Unitholder” for purposes of this Agreement and, provided, further, any
Transfer of AmeriGas Common Units in a single transaction or a series of related
transactions as a result of which any Person or group of Persons

 

2



--------------------------------------------------------------------------------

would own at least 4.9% of the then outstanding AmeriGas Common Units shall be
subject to the consent of the Company, which consent shall not be unreasonably
withheld.

ARTICLE III

STANDSTILL PROVISIONS

Section 3.01 Acquisition of Additional Units; Other Restrictions. Until such
time as the aggregate beneficial ownership of the ETP Parties is less than 4.9%
of the then outstanding AmeriGas Common Units (the “Standstill Period”), none of
the ETP Parties shall, directly or indirectly:

(a) (i) make, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Regulation 14A of the Exchange Act)
of proxies or consents, (ii) seek to advise, encourage or influence any Person
with respect to the voting of any AmeriGas Common Units, (iii) initiate, propose
or otherwise “solicit” (as such term is defined in Regulation 14A of the
Exchange Act) unitholders of the Company for the approval of unitholder
proposals whether made pursuant to Rule 14a-8 under the Exchange Act or
otherwise, (iv) induce or attempt to induce any other Person to initiate any
such proposal, or (v) otherwise communicate with the unitholders of the Company
or others pursuant to Rule 14a-1(1)(2)(iv) under the Exchange Act;

(b) make any public announcement involving the Company or any Affiliate of the
Company with respect to (i) any recapitalization, restructuring or similar
transaction or series of transactions involving the Company, (ii) any tender
offer, merger, consolidation or other business combination of the Company,
(iii) any issuance of any AmeriGas Common Units, or (iv) any sale, lease,
transfer, conveyance or other disposition (other than by way of merger or
consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company to any Person, which, in each
case, results in the holders of the outstanding AmeriGas Common Units
immediately prior thereto owning less than 50% of the outstanding AmeriGas
Common Units (or outstanding common stock of the surviving entity, as the case
may be) (each, an “Extraordinary Transaction”);

(c) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any AmeriGas Common Units;

(d) deposit any AmeriGas Common Units in any voting trust or subject any
AmeriGas Common Units to any arrangement or agreement with respect to the voting
of any AmeriGas Common Units except as provided by this Agreement;

(e) execute any written consent as a unitholder with respect to the Company or
the AmeriGas Common Units (except in accordance with Article I);

(f) otherwise act, alone or in concert with any Person or Persons, to control or
seek to control or influence or seek to influence the management or the policies
of the Company or the General Partner of the Company, including through
communications with unitholders of the Company, the Board of Directors of the
General Partner of the Company or otherwise, except

 

3



--------------------------------------------------------------------------------

pursuant to the rights granted to the Unitholders pursuant to the ETP CRSA,
including the right of the Unitholders to appoint a director to the Board of
Directors of the General Partner of the Company as set forth in the ETP CRSA;

(g) seek, alone or in concert with any other Person or Persons, to (i) call a
meeting of limited partners of the Company or (ii) remove the General Partner of
the Company;

(h) solicit, initiate or encourage any Person concerning (i) any Extraordinary
Transaction involving the Company or any Affiliate of the Company or (ii) the
removal of the General Partner of the Company;

(i) make any publicly disclosed proposal regarding any of the foregoing;

(j) take or cause others to take any action inconsistent with the foregoing; or

(k) seek a waiver of any of the provisions of this Section 3.01.

ARTICLE IV

REGISTRATION RIGHTS

Section 4.01 Definitions. As used in this Article IV, the following terms shall
have the following meanings:

“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement and relating to Registrable Units, as
amended or supplemented and including all material incorporated by reference in
such prospectus or prospectuses.

“Register,” “Registered” and “Registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act and the declaration or ordering of
effectiveness of such registration statement or document.

“Registrable Units” means AmeriGas Common Units beneficially owned by the
Unitholders as of the date of this Agreement and any securities issued or
issuable with respect thereto by way of conversion, exchange, replacement, stock
dividend, stock split or other distribution or in connection with a combination
of units, recapitalization, merger, consolidation or other reorganization or
otherwise. For purposes of this Agreement, any Registrable Units shall cease to
be Registrable Units when (i) such Registrable Units have been disposed of
pursuant to an effective Registration Statement, (ii) such Registrable Units
have been sold without registration or (iii) such Registrable Units are eligible
for resale pursuant to Rule 144 under the Securities Act without limitation
thereunder on volume or manner of sale.

“Registration Statement” means any registration statement of the Company under
the Securities Act which covers any of the Registrable Units pursuant to the
provisions of this Agreement, including the Prospectus, amendments and
supplements to such Registration

 

4



--------------------------------------------------------------------------------

Statement, including post-effective amendments, all exhibits and all documents
incorporated by reference in such Registration Statement.

Section 4.02 Restrictive Legend. Each of the Unitholders agree to the recording,
so long as the restrictions described in the legend are applicable, of the
following legends on any book entry notation or certificate evidencing all or
any portion of any AmeriGas Common Units:

(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE
RESTRICTIONS ON DISPOSITION AND OTHER RESTRICTIONS OF A UNITHOLDER AGREEMENT
DATED AS OF JANUARY 12, 2012.”

(ii) “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND ARE SUBJECT TO THE TERMS OF THE FOURTH AMENDED AND
RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF AMERIGAS PARTNERS, L.P., AS
AMENDED. THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF AMERIGAS
PARTNERS, L.P. THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF AMERIGAS PARTNERS, L.P. UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE AMERIGAS PARTNERS, L.P. TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR U.S. FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). AMERIGAS
PROPANE, INC., THE GENERAL PARTNER OF AMERIGAS PARTNERS, L.P., MAY IMPOSE
ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN
OPINION OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT
RISK OF AMERIGAS PARTNERS, L.P. BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES.”

(b) The Company shall, at the request of any Unitholder, remove from each
certificate evidencing its AmeriGas Common Units transferred in compliance with
the terms of this Agreement and with respect to which no rights under this
Agreement shall transfer, the legend described in Section 4.02(a)(i), and shall
remove from each certificate evidencing its AmeriGas Common Units the legend
described in Section 4.02(a)(ii) if in the opinion of such Unitholder’s counsel
satisfactory to the Company the securities evidenced thereby may be publicly
sold without registration under the Securities Act.

 

5



--------------------------------------------------------------------------------

Section 4.03 Shelf Registration.

(a) Commencing on the expiration of the Holding Period, at the option and upon
the written request of Unitholders holding not less than 25% of the then
outstanding Registrable Units (the “Registration Request”), the Company shall
use its reasonable best efforts to prepare and file a Registration Statement to
permit the public resale of the Registrable Securities from time to time as
permitted by Rule 415 of the Securities Act (a “Shelf Registration Statement”)
in accordance with the provisions of this Agreement provided that the Company
shall only be obligated to prepare and file such Shelf Registration Statement if
(i) the amount of Registrable Units to be registered is greater than or equal to
4,500,000 AmeriGas Common Units and (ii) if applicable, the request is made
after the expiration of any applicable lock up period imposed by the Company
pursuant to Section 4.10; and further provided that the Company shall not be
required to effect more than four (4) Registrations pursuant to this
Section 4.03. It is understood that the Unitholders may request that any Shelf
Registration Statement prepared and filed in accordance with this Section 4.03
register the distribution of Registrable Securities to the partners of one or
more of the Unitholders in a spin-off transaction, provided, however, that in
the event the ETP Parties consummate such a spin-off, the Company shall not be
required to effect more than two (2) additional Registrations pursuant to this
Section 4.03.

(b) In connection with an underwritten offering of Registrable Units pursuant to
this Section 4.03, the Unitholders shall have the right to select the managing
underwriter or underwriters to lead the offering, subject to the Company’s
consent, not to be unreasonably withheld; provided, however, that the
Unitholders shall not effect more than two (2) underwritten offerings of
Registrable Units in any 360 day period.

(c) In connection with any Registrable Units offered pursuant to a Shelf
Registration Statement under this Section 4.03, the Unitholders shall provide
the Company with not less than three (3) Business Days notice before selling or
disposing of any such units.

Section 4.04 Piggyback Registration. Commencing on the expiration of the Holding
Period, if the Company proposes to file with the SEC a registration statement to
register any AmeriGas Common Units for an underwritten offering under the
Securities Act (other than on a registration statement on Form S-8, F-80, S-4 or
F-4) and the form of registration statement to be used may be used for a
registration of Registrable Units (a “Piggyback Registration”), the Company
shall give five (5) Business Days’ written notice to the Unitholders of its
intention to file such registration statement and, subject to this Section 4.04,
shall include in such registration statement and in any offering of AmeriGas
Common Units to be made pursuant to that registration statement all Registrable
Units with respect to which the Company has received a written request for
inclusion therein from any Unitholder within (3) three Business Days after such
Unitholder’s receipt of the Company’s notice (provided, that only Registrable
Units of the same class or classes as the AmeriGas Common Units being registered
may be included). The Company shall have no obligation to proceed with any
Piggyback Registration and may abandon, terminate and/or withdraw such
registration for any reason at any time prior to the pricing thereof. Any
Unitholder shall have the right to withdraw such Unitholder’s request for
inclusion of such Unitholder’s Registrable Units in such Piggyback Registration
by giving written notice to the Company of such withdrawal at least two
(2) Business Days prior to the

 

6



--------------------------------------------------------------------------------

time of the public announcement of the Company’s intention to conduct such
underwritten offering.

(a) If a Piggyback Registration is initiated for an underwritten offering on
behalf of the Company and the managing underwriter(s) advise the Company and the
Unitholders (but only those Unitholders that have elected to include Registrable
Units in such Piggyback Registration) that in their opinion the number of
AmeriGas Common Units proposed to be included in such offering exceeds the
number of AmeriGas Common Units which can be sold in such offering without
materially delaying or jeopardizing the success of the offering (including the
price per share of the AmeriGas Common Units proposed to be sold in such
offering), the Company shall include in such registration and offering
(i) first, the number of AmeriGas Common Units that the Company proposes to sell
and (ii) second, the number of AmeriGas Common Units requested to be included
therein by other unitholders of AmeriGas Common Units, including the Unitholders
(but only those Unitholders that have elected to include Registrable Units in
such Piggyback Registration), pro rata among all such unitholders on the basis
of the number of AmeriGas Common Units requested to be included therein by all
such unitholders or as such unitholders and the Company may otherwise agree. If
the number of AmeriGas Common Units which can be so sold is less than the number
of AmeriGas Common Units proposed to be registered pursuant to the Piggyback
Registration by the Company, the amount of AmeriGas Common Units to be sold
shall be fully allocated to the Company.

(b) In any Piggyback Registration, the Company shall have the right to select
the underwriter or underwriters for any offering conducted pursuant thereto.

(c) None of the Unitholders shall sell any Registrable Units in any offering
pursuant to a Piggyback Registration unless it (a) agrees to sell such
Registrable Units on the basis provided in the underwriting arrangements
approved by the Company and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements, lockups and other
documents reasonably required of such Unitholder under the terms of such
arrangements.

Section 4.05 Suspension Periods. The Company may delay the filing or
effectiveness of, or by written notice to the Unitholders suspend the use of, a
Shelf Registration Statement in conjunction with a registration of Registrable
Units pursuant to Section 4.03 (and, if reasonably required, withdraw any Shelf
Registration Statement that has been filed), but in each such case only if the
General Partner of the Company determines in good faith that (x) such delay
would enable the Company to avoid disclosure of material information, the
disclosure of which at that time would be adverse to the Company (including by
interfering with, or jeopardizing the success of, any pending or proposed
acquisition, disposition or reorganization) or (y) obtaining any financial
statements (including required consents) required to be included in any such
Shelf Registration Statement would be impracticable. Any period during which the
Company has delayed the filing, effectiveness or use of a Registration Statement
pursuant to this Section 4.05 is herein called a “Suspension Period”. In no
event shall the number of days covered by (i) any one Suspension Period exceed
sixty days (60) days and (ii) all Suspension Periods in any three hundred sixty
(360) day period exceed one hundred eighty (180) days. The Unitholders shall
keep the existence of each Suspension Period confidential.

 

7



--------------------------------------------------------------------------------

Section 4.06 Obligations of the Company and the Unitholders. (a) Whenever
required under Section 4.03 to use reasonable best efforts to effect the
registration of any Registrable Units, the Company shall, as expeditiously as
possible:

(i) and in any event within thirty (30) days of the applicable Registration
Request, subject to the other provisions of this Agreement, prepare and file
with the SEC a Registration Statement with respect to such Registrable Units and
cause such Registration Statement to become effective not later than 120 days
after the date of the filing of such Registration Statement;

(ii) use reasonable best efforts to prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective until the earliest date on which any of the following occurs: (1) all
Registrable Units covered by such Registration Statement have been distributed
in the manner set forth and as contemplated in such Registration Statement,
(2) there are no longer any Registrable Units outstanding and (3) three years
from the date such Registration Statement becomes effective (the “Effectiveness
Period”);

(iii) furnish to each selling Unitholder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
copies of reasonably complete drafts of all such documents proposed to be filed,
and provide each such Unitholder the opportunity to object to any information
pertaining to such Unitholder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Unitholder with
respect to such information prior to filing such Registration Statement or such
other registration statement and the prospectus included therein or any
supplement or amendment thereto, and (B) an electronic copy of such Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto in order to facilitate the
public sale or other disposition of the Registrable Units covered by such
Registration Statement or other registration statement;

(iv) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Units for sale in any jurisdiction in the United States;

(v) use reasonable best efforts to register or qualify such Registrable Units
under such other securities or blue sky laws of such U.S. jurisdictions as the
Unitholders reasonably request and continue such registration or qualification
in effect in such jurisdictions for as long as the applicable Registration
Statement may be required to be kept effective under this Agreement (provided,
that the Company will not be required to (A) qualify generally to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this subparagraph (v), (B) subject itself to taxation in any such jurisdiction
or (C) consent to general service of process in any such jurisdiction);

 

8



--------------------------------------------------------------------------------

(vi) the Company shall ensure that a Registration Statement when it becomes or
is declared effective (including the documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading
(and, in the case of any prospectus contained in such Registration Statement, in
the light of the circumstances under which a statement is made). As soon as
practicable following the effective date of a Registration Statement, but in any
event within one (1) Business Day of such date, the Company will notify the
selling Unitholders of the effectiveness of such Registration Statement.

(vii) immediately notify the Unitholders, at any time when delivery of a
Prospectus relating to its Registrable Units would be required under the
Securities Act, of (a) the occurrence of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and prepare, as soon as practical, a supplement or amendment to such
Prospectus so that, as thereafter delivered to any prospective purchasers of
such Registrable Units, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; (b) the Company’s receipt of any written comments from the SEC
with respect to any filing referred to in clause (a) and any written request by
the SEC for amendments or supplements to such Registration Statement or any
other registration statement or any Prospectus thereto the issuance or threat of
issuance by the SEC of any stop order suspending the effectiveness of such
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose and (c) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Units for sale under the applicable securities
or blue sky laws of any jurisdiction. The Company agrees to as promptly as
practicable amend or supplement the Prospectus or take other appropriate action
so that the Prospectus does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
then existing and to take such other action as is necessary to remove a stop
order, suspension, threat thereof or proceedings related thereto;

(viii) furnish to each selling Unitholder, subject to appropriate
confidentiality obligations, copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to such offering of Registrable Units;

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement, which earnings statement
shall

 

9



--------------------------------------------------------------------------------

satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder;

(x) use its reasonable best efforts to cause the Registrable Units to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company to
enable the selling Unitholders to consummate the disposition of such Registrable
Units; provided, however, that the Company shall not be required to qualify or
register as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or registered or where it would be subject to taxation as a foreign
corporation;

(xi) in the case of an underwritten offering requested pursuant to
Section 4.03(a), enter into an underwriting agreement containing such provisions
(including provisions for indemnification, lockups, opinions of counsel and
comfort letters) as are customary and reasonable for an offering of such kind;

(xii) in the case of an underwritten offering requested pursuant to
Section 4.03(a), and to the extent not prohibited by applicable Law or
pre-existing applicable contractual restrictions, use reasonable best efforts to
(A) cause the Company’s independent accountants to provide customary “cold
comfort” letters to the managing underwriter(s) of such offering in connection
therewith and (B) cause the Company’s counsel to furnish customary legal
opinions to such underwriters in connection therewith;

(xiii) use reasonable best efforts to cause all such Registrable Units to be
listed on each securities exchange on which securities of the same class issued
by the Company are then listed; and

(xiv) provide the transfer agent with printed certificates for the Registrable
Units to be sold.

(b) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Agreement that the Unitholders shall furnish to the
Company such information regarding itself, the Registrable Units held by it, and
the intended method of disposition of such securities as the Company shall
reasonably request and as shall be required in connection with the action to be
taken by the Company.

(c) The Unitholders agree by having their AmeriGas Common Units treated as
Registrable Units hereunder that, upon being advised in writing by the Company
of the occurrence of an event pursuant to Section 4.06(a)(vii) when the Company
is entitled to do so pursuant to Section 4.05, the Unitholders will immediately
discontinue (and direct any other Persons making offers and sales of Registrable
Units to immediately discontinue) offers and sales of Registrable Units pursuant
to any Registration Statement (other than those pursuant to a plan that is in
effect and that complies with Rule 10b5-1 of the Exchange Act) until it is
advised in writing by the Company that the use of the Prospectus may be resumed
and is furnished with a supplemented or amended Prospectus as contemplated by
Section 4.06(a)(vii), and, if so directed by the Company, the Unitholders will
deliver to the Company all copies, other than permanent

 

10



--------------------------------------------------------------------------------

file copies then in the Unitholders’ possession, of the Prospectus covering such
Registrable Units current at the time of receipt of such notice.

(d) The Company may prepare and deliver an issuer free-writing prospectus (as
such term is defined in Rule 405 under the Securities Act) in lieu of any
supplement to a Prospectus, and references herein to any “supplement” to a
Prospectus shall include any such issuer free-writing prospectus. No seller of
Registrable Units may use a free-writing prospectus to offer or sell any such
units without the Company’s prior written consent.

(e) It is understood and agreed that the Company shall not have any obligations
under this Article IV at any time following the termination of this Agreement,
unless an underwritten offering in which any Unitholder participates has been
priced but not completed prior to the applicable date of such termination, in
which event the Company’s obligations under this Section 4.06 shall continue
with respect to such offering until it is so completed.

(f) If a Registration Statement required by Section 4.03 does not become or is
not declared effective within 150 days after the date it is filed with the SEC
(the “Filing Date”), then each Selling Unitholder shall be entitled to a payment
(with respect to each Registrable Unit held by the selling Unitholder), as
liquidated damages and not as a penalty, of 0.25% per annum of the Issue Price
for each 30-day period immediately following the 150th day after the Filing Date
(the “Liquidated Damages”), until such time as such Registration Statement
becomes effective or is declared effective or the Registrable Units covered by
such Registration Statement are no longer outstanding.

(g) The Liquidated Damages shall be paid to each selling Unitholder in cash
within ten (10) Business Days of the end of each such 30-day period. Any
payments made pursuant to this Section 4.06(g) shall constitute the selling
Unitholders’ exclusive remedy for such events. The Liquidated Damages imposed
hereunder shall be paid to the selling Unitholders in immediately available
funds. In no event will the aggregate amount of Liquidated Damages paid to the
selling Unitholders exceed 6% of the aggregate value of the AmeriGas Common
Units to be sold by such Unitholder under the applicable Registration Statement,
valued using the Issue Price (the “Liquidated Damages Cap”). If the Company
certifies that it is unable to pay the Liquidated Damages in cash because such
payment would result in a breach under any of the Company’s or its Subsidiaries’
credit facilities filed as exhibits to the Company’s SEC Documents, then the
Company may pay the Liquidated Damages in kind in the form of the issuance of
additional AmeriGas Common Units. Upon any issuance of AmeriGas Common Units as
Liquidated Damages, the Company shall promptly prepare and file an amendment to
the applicable Registration Statement prior to its effectiveness adding such
AmeriGas Common Units to such Registration Statement as additional Registrable
Units. The determination of the number of AmeriGas Common Units to be issued as
the Liquidated Damages shall be equal to such amounts divided by the volume
weighted average price of AmeriGas’s Common Units on the NYSE for the five
(5) consecutive trading days ending on the last trading day ending before the
date on which the Liquidated Damages payment is due. In addition to being
subject to the Liquidated Damages Cap, the payment of Liquidated Damages to a
selling Unitholder shall cease at such time as the Registrable Units of such
selling Unitholder become eligible for resale without limitation as to volume
under Rule 144 of the Securities Act.

 

11



--------------------------------------------------------------------------------

Section 4.07 Expenses of Registration. All expenses incurred in connection with
each of the first two (2) Registrations pursuant to Section 4.03 and any
Registration pursuant to Section 4.04 of this Agreement, and any offerings under
the Registration Statements filed in such Registrations, excluding underwriters’
discounts and commissions, but including without limitation all Registration,
filing and qualification fees, word processing, duplicating, printers’ and
accounting fees (including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance), fees of the
Financial Industry Regulatory Authority, Inc. or listing fees, messenger and
delivery expenses, all fees and expenses of complying with state securities or
blue sky laws, and the fees and disbursements of counsel for the Company
(“Registration Expenses”), shall be paid by the Company and all Registration
Expenses with respect to each other Registration pursuant to Section 4.03 shall
be paid by the Unitholders proposing to offer AmeriGas Common Units pursuant
thereto; provided, however, that if a Registration request pursuant to
Section 4.03 or 4.04 is subsequently withdrawn by any Unitholder, then the
Company shall not be required to pay any expenses of such Registration
proceeding and such Unitholder shall bear such expenses. The Unitholders shall
bear and pay the underwriting commissions and discounts applicable to securities
offered for their account and the fees and disbursements of their counsel (as
well as counsel to the underwriter(s), if any) in connection with any
Registrations, filings and qualifications made pursuant to this Agreement.

Section 4.08 Underwriting Requirements. In connection with any underwritten
offering, the Company shall not be required under Sections 4.03 or 4.04 to
include any Registrable Units in such underwritten offering unless such
Unitholder accepts the terms of the underwriting of such offering that have been
reasonably agreed upon between the Company and the underwriters.

Section 4.09 Indemnification. (a) The Company shall indemnify, to the fullest
extent permitted by Law, the Unitholders against all losses, claims, damages,
liabilities, judgments, costs (including reasonable costs of investigation) and
expenses (including reasonable attorneys’ fees) relating to the Registrable
Units arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement or Prospectus or any
amendment thereof or supplement thereto or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are made in reliance and in conformity with information furnished in
writing to the Company by any Unitholder or to the Company by any participating
underwriter for use in connection with any such Registration Statement or
Prospectus, or amendment or supplement thereto. In connection with an
underwritten offering in which any Unitholder participates conducted pursuant to
a registration effected hereunder, the Company shall indemnify each
participating underwriter to the same extent as provided above with respect to
the indemnification of the Unitholders.

(b) In connection with any Registration Statement in which any Unitholder is
participating, such Unitholder shall furnish to the Company in writing such
information as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus, or amendment or supplement thereto,
and such Unitholder (or, with respect to Heritage ETC, the ETP Parties) shall
indemnify to the fullest extent permitted by Law, the Company and its officers
and directors, against all losses, claims, damages, liabilities, judgments,

 

12



--------------------------------------------------------------------------------

costs (including reasonable costs of investigation) and expenses (including
reasonable attorneys’ fees) arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement or
Prospectus, or any amendment or supplement thereto, or arising out of or based
upon any omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, but only to
the extent that the same are made in reliance and in conformity with information
furnished in writing to the Company by or on behalf of such participating
Unitholder expressly for use therein. In connection with an underwritten
offering conducted pursuant to a registration effected hereunder, the
participating Unitholders shall indemnify each participating underwriter to the
same extent as provided above with respect to the indemnification of the
Company.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying Person of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying Person to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
Person. Failure to so notify the indemnifying Person shall not relieve it from
any liability that it may have to an indemnified Person. The indemnifying Person
shall not be subject to any liability for any settlement made by the indemnified
Person without its consent (but such consent will not be unreasonably withheld).
An indemnifying Person who is entitled to, and elects to, assume the defense of
a claim shall not be obligated to pay the fees and expenses of more than one
counsel (in addition to one local counsel) for all Persons indemnified
(hereunder or otherwise) by such indemnifying Person with respect to such claim
(and all other claims arising out of the same circumstances), unless in the
reasonable judgment of any indemnified Person there may be one or more legal or
equitable defenses available to such indemnified Person which are in addition to
or may conflict with those available to another indemnified Person with respect
to such claim, in which case each such indemnified Person shall be entitled to
use separate counsel. The indemnifying Person shall not consent to the entry of
any judgment or enter into or agree to any settlement relating to a claim or
action for which any indemnified Person would be entitled to indemnification by
any indemnified Person hereunder unless such judgment or settlement imposes no
ongoing obligations on any such indemnified Person and includes as an
unconditional term the giving, by all relevant claimants and plaintiffs to such
indemnified Person, a release, reasonably satisfactory in form and substance to
such indemnified Person, from all liabilities in respect of such claim or action
for which such indemnified Person would be entitled to such indemnification.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified Person or any officer or director of such indemnified Person and
shall survive the transfer of securities and the termination of this Agreement,
but only with respect to offers and sales of Registrable Units made before such
termination.

(e) If the indemnification provided for in or pursuant to this Section 4.09 is
due in accordance with the terms hereof, but is held by a court to be
unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
Person, in lieu of indemnifying such indemnified Person, shall contribute to the
amount paid or payable by such indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying Person, on the one hand, and of
the indemnified Person, on the other

 

13



--------------------------------------------------------------------------------

hand, in connection with the statements or omissions which result in such
losses, claims, damages, liabilities or expenses as well as any other relevant
equitable considerations. The relative fault of the indemnifying Person, on the
one hand, and of the indemnified Person, on the other hand, shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying Person or by
the indemnified Person, and by such Person’s relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

Section 4.10 Lockup. The Unitholders shall, in connection with any registration
of the Company’s securities, upon the request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, agree in writing
not to effect any sale, disposition or distribution of any Registrable Units
(other than that included in the registration) without the prior written consent
of the Company or such underwriters, as the case may be, for such period of time
as the underwriters may specify, but in no event to exceed 10 days prior to the
date of the Prospectus and 60 days from the date of the Prospectus.

Section 4.11 Marketing Assistance. In connection with any widely distributed
offering of AmeriGas Common Units held by the Unitholders that is reasonably
expected to be in excess of 2.5% of the then outstanding AmeriGas Common Units,
even if such AmeriGas Common Units are not sold pursuant to any Registration
Statement, the Company shall provide reasonable marketing assistance to the
Unitholders (including asking members of senior management of the Company to
participate in “road-shows” and investor calls in connection with such
distribution) and shall be entitled to consent to, such consent not to be
unreasonably withheld, to the selection of the underwriter by the Unitholders.

ARTICLE V

MISCELLANEOUS

Section 5.01 Expiration and Termination. Except as provided in Section 4.09(d)
and Section 5.14, this Agreement and all obligations of the ETP Parties and each
of the Unitholders hereunder shall terminate and have no further force or effect
as of the date on which the aggregate beneficial ownership of the Unitholders is
less than 4.9% of the then outstanding AmeriGas Common Units (the “Expiration
Date”). The Proxy delivered in connection herewith and all obligations of each
of the Unitholders hereunder shall terminate and shall have no further force or
effect as of the Expiration Date.

Section 5.02 Interpretations. In this Agreement, unless a clear contrary
intention appears: (a) the singular includes the plural and vice versa;
(b) reference to a Person includes such Person’s successors and assigns but, in
the case of a Party, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (c) reference to any gender includes each other
gender; (d) references to any Exhibit, Schedule, Section, Article, Annex,
subsection and other subdivision refer to the corresponding Exhibits, Schedules,
Sections, Articles, Annexes, subsections and other subdivisions of this
Agreement unless expressly provided otherwise; (e) references in any Section or
Article or definition to any clause means such clause of such

 

14



--------------------------------------------------------------------------------

Section, Article or definition; (f) “hereunder,” “hereof,” “hereto” and words of
similar import are references to this Agreement as a whole and not to any
particular provision of this Agreement; (g) the word “or” is not exclusive, and
the word “including” (in its various forms) means “including without
limitation”; (h) each accounting term not otherwise defined in this Agreement
has the meaning commonly applied to it in accordance with GAAP; (i) references
to “days” are to calendar days; and (j) all references to money refer to the
lawful currency of the United States. The Article and Section titles and
headings in this Agreement are inserted for convenience of reference only and
are not intended to be a part of, or to affect the meaning or interpretation of,
this Agreement.

Section 5.03 Amendment and Modifications. This Agreement may be amended,
modified or supplemented only by written agreement of the Company and
Unitholders holding a majority of the then outstanding Registrable Units.

Section 5.04 Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived by the Party or
Parties entitled to the benefits thereof only by a written instrument signed by
the Party or Parties granting such waiver, but such waiver or failure to insist
upon strict compliance with such obligation, covenant, agreement or condition
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

Section 5.05 Notice. Any notice, demand or communication required or permitted
under this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided, however, that a notice of a
change of address shall be effective only upon receipt thereof:

If to any Unitholder or the ETP Parties to:

c/o Energy Transfer Partners, L.P.

3738 Oak Lawn

Dallas, TX 72519

Telephone: (832) 668-1210 or (214) 981-0763

Facsimile: (832) 668-1127

Attention: General Counsel

And a copy to:

Vinson & Elkins LLP

2500 First City Tower

1001 Fannin, Suite 2500

Houston, Texas 77007

Telephone: (713) 758-3708

Facsimile: (713) 615-5861

 

15



--------------------------------------------------------------------------------

Attention: David P. Oelman

If to the Company to:

AmeriGas Partners, L.P.

460 No. Gulph Road

King of Prussia, Pennsylvania 19406

Telephone: (610) 337-1000

Facsimile: (610) 992-3259

Attention: Chief Financial Officer

And a copy to:

UGI Corporation

460 No. Gulph Road

King of Prussia, Pennsylvania 19406

Telephone: (610) 337-1000

Facsimile: (610) 992-3258

Attention: General Counsel

And a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022

Telephone: (212) 848-4000

Facsimile: (212) 848-7179

Attention: Stephen M. Besen

Attention: David P. Connolly

Section 5.06 Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. Except as
contemplated by Section 2.03, no Party may assign or transfer this Agreement or
any of its rights, interests or obligations under this Agreement without the
prior written consent of the other Parties. Any attempted assignment or transfer
in violation of this Agreement shall be null, void and ineffective.

Section 5.07 Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the Parties and their respective successors and
assigns. Except as provided in Section 1.02, none of the provisions of this
Agreement shall be for the benefit of or enforceable by any third party,
including any creditor of any Party or any of their Affiliates. No such third
party shall obtain any right under any provision of this Agreement or shall by
reasons of any such provision make any claim in respect of any liability (or
otherwise) against any other Party.

Section 5.08 Entire Agreement. This Agreement, the Contribution Agreement and
the other Transaction Agreements constitute the entire agreement and
understanding of the

 

16



--------------------------------------------------------------------------------

Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both oral and written, among the Parties or
between any of them with respect to such subject matter.

Section 5.09 Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or portion of
any provision in such jurisdiction, and this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein.

Section 5.10 Facsimiles; Counterparts. This Agreement may be executed by
facsimile signatures by any Party and such signature shall be deemed binding for
all purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in counterparts, each of which, when
executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

Section 5.11 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of Delaware, without
giving effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the State of Delaware.

Section 5.12 Consent to Jurisdiction. The Parties irrevocably submit to the
exclusive jurisdiction of (a) the Delaware Court of Chancery, and (b) any state
appellate court therefrom within the State of Delaware (or, only if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware), for the purposes of any
Proceeding arising out of this Agreement or the transactions contemplated hereby
(and each agrees that no such Proceeding relating to this Agreement or the
transactions contemplated hereby shall be brought by it except in such courts).
The Parties irrevocably and unconditionally waive (and agree not to plead or
claim) any objection to the laying of venue of any Proceeding arising out of
this Agreement or the transactions contemplated hereby in (i) the Delaware Court
of Chancery, or (ii) any state appellate court therefrom within the State of
Delaware (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware) or that any such Proceeding brought in any such court has
been brought in an inconvenient forum. Each of the Parties also agrees that any
final and non appealable judgment against a Party in connection with any
Proceeding shall be conclusive and binding on such Party and that such award or
judgment may be enforced in any court of competent jurisdiction, either within
or outside of the United States. A certified or exemplified copy of such award
or judgment shall be conclusive evidence of the fact and amount of such award or
judgment.

Section 5.13 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY ACTION OR PROCEEDING TO ENFORCE

 

17



--------------------------------------------------------------------------------

OR TO DEFEND ANY RIGHTS UNDER THIS AGREEMENT SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

Section 5.14 Books and Records; Financial Information.

(i) The Company shall provide to ETP and ETE access upon reasonable notice
during normal business hours to the Company’s books and records relating to the
AmeriGas Entities to the extent reasonably necessary to prepare financial
statements of ETP, ETE and their Affiliates in such forms and covering such
periods as may be required by any applicable securities laws to be filed with
the SEC by ETP and ETE as a result of the transactions contemplated by this
Agreement. The Company shall use its reasonable best efforts to cause the
AmeriGas Entities’ independent accountants to provide any consent necessary to
the filing of such financial statements with the SEC and to provide such
customary representation letters as are necessary in connection therewith. Until
such time as the AmeriGas Common Units held by any of the ETP Parties equal less
than three percent (3%) of the issued and outstanding AmeriGas Common Units, the
Company’s obligations under this Section 5.14 shall include the obligation to
provide, at the ETP Parties’ expense, ETP and ETE with the accounting and
financial information set forth on Schedule II; provided, however, that the
Company shall not be obligated to provide the accounting and financial
information set forth on Schedule II with respect to any quarterly period ending
September 30 unless otherwise requested by ETP or ETE.

(ii) The Company hereby consents to the inclusion or incorporation by reference
of the financial statements of the AmeriGas Entities in any registration
statement, report or other filing of ETP, ETE or any of their Affiliates as to
which ETP, ETE or any of their Affiliates reasonably determines that such
financial statements are required to be included or incorporated by reference to
satisfy any rule or regulation of the SEC or to satisfy relevant disclosure
obligations under the Securities Act or the Exchange Act. The Company shall use
reasonable best efforts to cause the AmeriGas Entities’ independent auditors to
consent to the inclusion or incorporation by reference of its audit opinion with
respect to any of the financial statements of the AmeriGas Entities in any such
registration statement, report or other filing of ETP, ETE or their Affiliates,
and the Company shall cause representation letters, in form and substance
reasonably satisfactory to the AmeriGas Entities independent auditors, to be
executed and delivered to the independent auditors in connection with obtaining
any such consent.

(iii) The Company shall provide access upon reasonable notice during normal
business hours to its books and records as may be reasonably necessary for ETP,
ETE or any of their Affiliates, or any of their respective advisors or
representatives, to conduct customary due diligence with respect to the
financial statements of the Company in connection with any offering of
securities by ETP, ETE or any of their Affiliates or to enable an accounting
firm to prepare and deliver a customary comfort letter with respect to financial
information relating to AmeriGas. The ETP Parties shall reimburse the Company
for any cost or expenses incurred by the Company in connection with the
foregoing.

(iv) The ETP, ETE and their Affiliates shall not, directly or indirectly,
disclose to any Person any confidential Information provided to ETP and/or ETE
Pursuant.

 

18



--------------------------------------------------------------------------------

to this Section 5.14 (“Information”), which has not become generally available
to the public, other than as a result of a breach of this Agreement.
Notwithstanding the foregoing, (A) in the event that the ETP, ETE or any of
their Affiliates are required by Law or applicable stock exchange rules to
disclose any Information, such party shall (1) notify the Company as promptly as
practicable of the existence, terms and circumstances surrounding such a
request, so that the Company may either waive such party’s compliance with the
terms of this Section 5.14 or seek an appropriate protective order or other
remedy and (2) if the Company seeks such a protective order, to provide such
cooperation as the Company may reasonably request (at the Company’s sole
expense) and (B) the Parties acknowledge and agree that any of the ETP Parties
that holds at least three percent (3%) of the outstanding AmeriGas Common Units
shall be required to include or incorporate into its financial statements the
financial information described on Schedule II and no such ETP Party shall
publicly disclose such Information in its financial statements until the Company
has publicly filed its financial statements containing such information. In the
event that the Company waives compliance (in whole or in part) with the terms of
this Section 5.14, or such protective order or other remedy is denied, as a
result of which ETP, ETE or its Affiliate is nonetheless legally compelled to
disclose such Information, ETP, ETE or its Affiliate, as the case may be, shall
furnish only that portion of the Information that its legal counsel advises is
legally required, and ETP, ETE or its Affiliate shall exercise its reasonable
best efforts to preserve the confidentiality of the remainder of the
Information. In no event shall ETP, ETE or its Affiliate oppose action by the
Company to obtain a protective order or other relief to prevent the disclosure
of Information or to obtain reliable assurance that confidential treatment will
be afforded the Information.

(v) The agreements in this Section 5.14 are for the sole benefit of ETP and ETE
and the Company shall not be required to provide information or access under
this Section 5.14 to any other Unitholder.

Section 5.15 Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed, or were threatened to be not performed, in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that, in
addition to any other remedy that may be available to it, including monetary
damages, each of the Parties shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement exclusively in the jurisdiction provided in
Section 5.12, and all such rights and remedies at law or in equity may be
cumulative. The Parties further agree that no Party shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 5.14 and each
Party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

ENERGY TRANSFER PARTNERS, L.P. By:  

Energy Transfer Partners, GP, L.P.,

its general partner

By:  

Energy Transfer Partners, L.L.C,

its general partner

By:   /s/ Thomas P. Mason   Name: Thomas P. Mason  
Title: Vice President, General Counsel and Secretary ENERGY TRANSFER PARTNERS
GP, L.P. By:  

Energy Transfer Partners, L.L.C.,

its general partner

By:   /s/ Thomas P. Mason   Name: Thomas P. Mason  
Title: Vice President, General Counsel and Secretary ENERGY TRANSFER EQUITY,
L.P. By:  

LE GP, L.L.C.,

its general partner

By:   /s/ John W. McReynolds   Name: John W. McReynolds  
Title: President and Chief Financial Officer

[Signature Page to UnitholderAgreement]



--------------------------------------------------------------------------------

HERITAGE ETC, L.P. By:  

Heritage ETC GP, LLC,

its general partner

By:   /s/ Thomas P. Mason   Name: Thomas P. Mason  
Title: Vice President, General Counsel and Secretary AMERIGAS PARTNERS, L.P. By:
 

AmeriGas Propane, Inc.,

its general partner

By:   /s/ Steve Samuel   Name: Steve Samuel   Title:
Vice President and General Counsel

[Signature Page to UnitholderAgreement]



--------------------------------------------------------------------------------

Schedule I

Unitholders’ Interests

 

Name

  

Number of Units

Heritage ETC, L.P.

   29,567,362



--------------------------------------------------------------------------------

Schedule II

Accounting and Financial Information

Requirements to satisfy S-X 3-05

 

  •  

Provide the following financial statements immediately after closing:

 

  •  

Audited annual financial statements from APU’s most recent Form 10-K

 

  •  

Unaudited interim financial statements for the most recent quarter-end

Requirements to satisfy S-X 3-09

 

  •  

Provide audited annual financial statements for each subsequent annual period.

 

  •  

Provide in draft form when available; provide in final form with auditors’
report when finalized.

Requirements for ETP’s accounting

 

  •  

Provide estimated income at the end of each calendar quarter, no later than the
9th business day following the end of the quarter.

Requirements related to income taxes

 

  •  

Unless otherwise provided in the Contribution Agreement, upon the written
request of ETP, provide good faith estimates of the following at the end of each
calendar quarter, no later than the 21st calendar day following the end of the
quarter.

 

  •  

Qualifying income calculation

 

  •  

Projection of net taxable income of the Company for the full year

Requirements for ETP footnote and MD&A preparation

 

  •  

Provide a draft of APU’s Form 10-Q within 20 business days following the end of
a calendar quarter

 

  •  

Provide a draft of APU’s Form 10-K within 30 business days following the end of
a calendar year

Requirements related to ETP debt and equity offerings

 

  •  

Provide assistance with obtaining consent from APU’s auditor, for example:

 

  •  

Respond to inquiries

 

  •  

Sign management representation letters

 

  •  

Provide updated financial information



--------------------------------------------------------------------------------

Exhibit A

FORM OF IRREVOCABLE PROXY

This proxy is delivered pursuant to that certain Unitholder Agreement, dated as
of January 12, 2012 (the “Unitholder Agreement”), by and among Heritage ETC,
L.P., any other Person that becomes a Unitholder under the Unitholder Agreement
pursuant to the terms thereof, AmeriGas Partners, L.P. (the “Company”) and, for
certain limited purposes, Energy Transfer Partners, L.P., Energy Transfer
Partners GP, L.P. and Energy Transfer Equity, L.P. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Unitholder Agreement.

The undersigned, with respect to the AmeriGas Common Units owned by such
Unitholder, hereby appoints Jerry E. Sheridan, Steven A. Samuel, John S.
Iannarelli and John L. Walsh, and each of them, with the power to act without
the other and with power of substitution (and agrees to execute such documents
or certificates evidencing such proxy as the Company may reasonably request), as
proxies and attorneys-in-fact and hereby authorizes them to represent and vote,
at any meeting of the limited partners of the Company (including any written
consent in lieu of a meeting) prior to the Expiration Date, all of the AmeriGas
Common Units owned by the undersigned in a manner consistent with the
recommendation of the Board of Directors of the General Partner of the Company.
This proxy revokes any other proxy granted by the undersigned at any time with
respect to any AmeriGas Common Units. THIS PROXY IS IRREVOCABLE AND COUPLED WITH
AN INTEREST. THE POWER OF ATTORNEY GRANTED BY THE UNDERSIGNED IS A DURABLE POWER
OF ATTORNEY AND SHALL SURVIVE THE BANKRUPTCY, DISSOLUTION, DEATH OR INCAPACITY
OF THE UNDERSIGNED.

The undersigned agrees that it shall not challenge the enforceability or
validity of this proxy or the exercise and implementation of this proxy in
accordance with the terms hereof in any forum.

If any term or provision of this irrevocable proxy or the application thereof to
any circumstance shall be held invalid or unenforceable, the remaining terms and
provisions hereof and the application of such term or provision to circumstances
other than those to which it is held invalid or unenforceable shall not be
affected thereby.

The undersigned represents and warrants that, in granting this irrevocable
proxy, it has proceeded voluntarily and with the advice of attorneys of the
undersigned’s own choosing, that the undersigned has read the terms of this
irrevocable proxy and reviewed such terms with the undersigned’s attorneys, that
the terms of this irrevocable proxy have been fully and completely read and
explained to the undersigned by the undersigned’s attorneys, and that such terms
are fully understood and voluntarily accepted by the undersigned, with no duress
or coercion of any kind.

This proxy shall be governed by and construed in accordance with the Laws of the
State of Delaware, without giving effect to the conflicts of laws provision of
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.



--------------------------------------------------------------------------------

[NAME OF UNITHOLDER] By:       Name:   Title:

 

 

2



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder

The undersigned is executing and delivering this Joinder Agreement (this
“Joinder Agreement”) pursuant to the Unitholder Agreement, dated as of
January 12, 2012 (the “Unitholder Agreement”), by and among Heritage ETC, L.P.,
any other Person that becomes a Unitholder under the Unitholder Agreement
pursuant to the terms thereof, AmeriGas Partners, L.P. and, for certain limited
purposes, Energy Transfer Partners, L.P., Energy Transfer Partners GP, L.P. and
Energy Transfer Equity, L.P. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Unitholder Agreement.

By executing and delivering this Joinder Agreement to the Unitholder Agreement,
the undersigned hereby agrees to become a party to, be bound by, and comply with
the provisions of the Unitholder Agreement as a “Unitholder” thereunder.

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the         day of            , 20    .

 

[UNITHOLDER] By:       Name:   Title: